UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-4324


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SAADIQ TUCKER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00205-BO-1)


Submitted:   January 31, 2017              Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Jennifer
P. May-Parker, First Assistant United States Attorney, Barbara
D. Kocher, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Saadiq Tucker appeals his convictions and 84-month sentence

imposed after he pled guilty without a plea agreement to armed

bank robbery, in violation of 18 U.S.C. § 2113(a), (d) (2012);

and using or carrying a firearm during and in relation to a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(2012).      Tucker   asserts        only       that   the      five-year   statutory

mandatory minimum sentence imposed on his § 924(c) conviction

generally violates the Equal Protection and Due Process Clauses,

and specifically violates his Eighth Amendment rights.                        Counsel

rightfully    concedes,      however,       that   these     arguments      have   been

expressly rejected by this Court.                  See United States v. Khan,

461 F.3d 477,   494-95    (4th    Cir.       2006),    as    amended    (Sept.   7,

2006).    “[A] panel of this court cannot overrule, explicitly or

implicitly, the precedent set by a prior panel of this court.

Only the Supreme Court or this court sitting en banc can do

that.”    Scotts Co. v. United Indus. Corp., 315 F.3d 264, 271 n.2

(4th Cir. 2002) (internal quotation marks omitted).

      Given counsel’s concession and our holdings in Khan, we

affirm the district court’s judgment.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED

                                            2